EXHIBIT 10.1

 

GEORGIA

 

 

[Wells Fargo logo]

 

Commercial Real Estate

 

 

Institutional Metro Markets Group

 

Telephone: (770) 305-3410

2659 Pace Ferry Road, Suite 1200

 

 

Atlanta, GA 30339

 

 

 

JULY 16, 2012

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.

450 NORTHRIDGE PARKWAY, SUITE 300

ATLANTA, GA 30350

 

RE: Wells Fargo Bank Loan No. WB13858 (“Loan”)

 

This Letter Modification Agreement dated July 16, 2012 (“Agreement”) Is entered
into by and between WELLS FARGO BANK, N,A” a national banking association,
successor by merger to Wachovia Bank, National Association (collectively with
its successors or assigns, “Lender”), ROBERTS PROPERTIES RESIDENTIAL, L.P., a
Georgia limited partnership, (“Borrower”), and ROBERTS REALTY INVESTORS, INC., a
Georgia limited partnership, (“Guarantor”).

 

Borrower has heretofore executed and delivered to Lender that certain Promissory
Note dated as of December 6, 2006, in the face amount of EIGHT MILLION ONE
HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($8,175,000.00) with interest
thereon (hereinafter referred to as the “Note”.

 

Guarantor has heretofore executed and delivered to Lender that certain Guaranty
Agreement dated December 6, 2006 (herein referred to as the “Guaranty”), which
guarantees the full and prompt payment and performance of all obligations of
Borrower under the Note, the Security Deed (as defined below), the Property
Rights Assignment (as defined below), that certain Deed to Secure Debt and
Assignment of Rents dated April 28, 2008 from Borrower to Lender, recorded In
Deed Book 46751, Page 654, Fulton County, Georgia records (as amended, the
“Fulton Security Deed”) and all other documents evidencing, securing or
pertaining to the Note (collectively the “Loan Documents”) and all other
indebtedness of Borrower to Lender; and

 

Borrower has heretofore executed and delivered to Lender that certain Deed to
Secure Debt and Assignment of Rents dated as of December 6, 2006, recorded In
Deed Book 47355, page 0739, Records of the Clerk of Superior Court of Gwlnnett
County, Georgia (herein referred to as the “Security Deed”) for the purpose of
securing the payment of the indebtedness evidenced by the Note and any and all
other Indebtedness of Borrower to Lender

 

Borrower has heretofore executed and delivered to Lender that certain Assignment
of Permits, Licenses, Sewer and Water Rights, Agreements, Approvals, Fees and
Deposits dated as of December 6, 2006 (herein referred to as the “Property
Rights Assignment ”) for the purpose of further securing the payment of the
indebtedness evidenced by the Note and any and all other indebtedness of
Borrower to Lender; and

 

The parties hereto did amend the Note, the Security Deed, and the other Loan
Documents by i) First Consolidated Amendatory Agreement dated as of December 6,
2007, recorded in Deed Book 48485, page 74, aforesaid records (the “First
Amendment”); ii) Second Consolidated Amendatory Agreement and Agreement
Regarding Cross-Default and Cross-Collateralization of Loans dated as of
April 28, 2008, but effective as of March 31,2008, recorded in Deed Book 48835,
Page 217, aforesaid records (the “Second Amendment”); iii) Third Consolidated
Amendatory Agreement dated as of July 17, 2009, recorded in Deed

 

1

--------------------------------------------------------------------------------


 

Book 49606, Page 272, aforesaid records (the “Third Amendment”); iv) Fourth
Consolidated Amendatory Agreement dated as of June 21, 2010, recorded in Deed
Book 50136, Page 609, aforesaid records (the “Fourth Amendment”); and v) Fifth
Consolidated Amendatory Agreement, recorded In Deed Book 50745, page, 431,
aforesaid records (the “Fifth Amendment”); as used in this Agreement, the terms
“Note”, “Security Deed”, “Property Rights Assignment”, “Guaranty” and “Loan
Documents” means each of such documents as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, and the Fifth
Amendment).

 

Borrower has requested, and Lender has agreed to extend the Maturity Date (as
defined In the Loan Documents) from July 31, 2012 to October 31, 2012 at which
time the outstanding principal balance, accrued interest and all other amounts
under the Note shall become due and payable.  Interest shall accrue on the
outstanding balance of the Note at the interest rate set forth in the Note
during the extension period.  The extension of the Maturity Date of the Loan
shall be in effect upon satisfaction of the conditions precedent described below
(“Effective Date”).

 

Borrower ratifies and affirms all of its obligations under the Note, the
Security Deed, the Property Rights Assignment and the other Loan Documents, as
modified and amended by this Agreement and the other Loan Modification
Documents.

 

Guarantor hereby (i) ratifies and affirms all its obligations under the
Guaranty; (ii) acknowledges, represents and warrants that its Guaranty
constitutes the valid and enforceable obligation of Guarantor, as of this date,
free from any defenses and claims of offset; and (iii) consents to the execution
by Borrower of the modification and amendment of the Note, Security Deed, the
Property Rights Assignment and Loan Documents as set forth herein.

 

Borrower and Guarantor hereby each (i) ratifies and affirms all of its
obligations as “Indemnitor” under that certain Hazardous Materials Indemnity
Agreement (Unsecured), dated June 23, 2011 (the “Indemnity”) ii) acknowledges,
represents and warrants that the Indemnity constitutes the valid and enforceable
obligation of Indemnitors, as of this date, free from any defenses and claims of
offset; and (iii) consents to the modification and amendment of the Note,
Security Deed, the Property Rights Assignment and Loan Documents as set forth
herein.

 

Lender’s willingness to extend the Maturity Date of the Loan is subject to the
satisfaction of each and every one of the following conditions precedent:

 

·                  There shall exist no Default, as defined in this Agreement or
Default as defined in the Note, the Security Deed, the Property Rights
Assignment and any of the other Loan Documents, or event, omission or failure of
condition which would constitute a Default after notice or lapse of time, or
both.

 

·                  Receipt and approval by Lender of an executed original of
this Agreement, and any and all other documents, instruments, policies and forms
of evidence or other materials which are required pursuant to this Agreement or
any of the other Loan Documents or as otherwise required by Lender, each in form
and content acceptable to Lender.

 

·                  There shall have occurred no material adverse change, as
determined by Lender in its sole discretion, in the financial condition of
Borrower, or any Guarantor, or any Indemnitor from that which existed as of the
later of: (A) the Effective Date; or (B) the date upon which the financial
condition of such party was first represented to Lender.

 

·                  Borrower shall deposit One Hundred Three Thousand and 00/100
Dollars ($103,000.00) in the Interest Reserve Account (as defined in the Third
Amendment).  Such funds, together with the funds described in Section 9 of the
Fifth Amendment, shall be held, disbursed and otherwise dealt with pursuant to
Section 7 of the Third Amendment and

 

2

--------------------------------------------------------------------------------


 

Section 9 of the Fifth Amendment.  As stated in the Fifth Amendment the
“Interest Reserve Account” is also known as the “Interest and Tax Reserve
Account”.

 

·                  Borrower shall deposit Fifty Thousand and No/100 Dollars
($50,000.00) in the Interest and Tax Reserve Account.  Borrower will use such
funds solely to pay the real estate taxes, assessments and charges against the
Property described in the Security Deed and against the Property described in
the Fulton Security Deed as said taxes come due.  Such funds, shall be held,
disbursed and otherwise dealt with pursuant to Section 9 of the Fifth Amendment.

 

·                  All payments due and owing to Lender under the Loan Documents
have been paid current as of the effective date of this Agreement.

 

·                  As of the date hereof, Borrower is in compliance with all
terms, covenants and conditions of the Loan Documents, including, without
limitation, all financial and reporting covenants.

 

·                  Borrower has delivered to Lender an extension fee in the
amount of Five Thousand One Hundred Ten and No/100 Dollars ($5,110.00).

 

Neither this Agreement nor anything contained herein shall be construed as a
substitution or novation of the Borrower’s indebtedness under the terms of the
Loan Documents.  Except as expressly modified herein, all other terms and
conditions under each of the Loan Documents shall remain unmodified and of full
force and effect.  All capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Loan Documents.

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed on the date first written above.

 

 

 

“BORROWER”

 

 

“INDEMNITOR”

 

 

 

 

 

 

ROBERTS PROPERT1ES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles S. Roberts

 

 

 

Name:

Charles S. Roberts

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

“GUARANTOR”

 

 

“INDEMNITOR”

 

 

 

 

 

ROBERTS REALTY INVESTORS, INC., a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Charles S. Roberts

 

 

Name:

Charles S. Roberts

 

 

Title:

President and CEO

 

 

 

 

 

 

(CORPORATE SEAL)

 

[Signatures continued on following page]

 

3

--------------------------------------------------------------------------------


 

 

 

“LENDER”

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association, successor by merger to
Wachovia Bank, National Association

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marie F. Thomas

 

 

Name:

Marie F. Thomas

 

 

Title:

Vice President

 

 

(BANK SEAL)

 

4

--------------------------------------------------------------------------------